DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s priority claim to US Provisional 62/111,395 filed February 3, 2015 is acknowledged.
Claim Status
Claims Filing Date
July 12, 2022
Amended
1-3, 5-7, 9, 19-21
New
22-27
Cancelled
4, 8, 10-18
Objected
1, 7, 9, 26
Rejected
23, 27
Allowed
1-3, 6-7, 9, 19-22, 24-26


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim argument:
Claim 1 step (d) line 1 “a second material”.
Claim 7 line 2 “a metal alloy”.
The applicant argues applicant’s specification provides sufficient details such that it would be reasonable experimentation (Remarks pg. 6 para. 2), including guidance on properties when selecting an infiltrant (Applicant’s published specification [0024], [0025]) (Remarks pg. 6 para. 3 to pg. 7 para. 3) and examples of metal combination (Remarks pg. 7 para. 4).
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 step (d) line 1 “a second material”. 
Claim 1 step (d) lines 2-3 “a volume loss of less than or equal to 130 mm3 as measured according to ASTM G65-04(1020)”. 
Claim 9 line 2 “a volume loss of 30 mm3 to 130 mm3 as measured by ASTM G65-04(1020)”.
Claim Interpretation
	Amended claim 7 line 2 recites “the infiltrant is a metal alloy”. New claims 22-26 line 2 depend from claim 7 and recite “the metal alloy”. This refers back to “the infiltrant is a metal alloy” of claim 7 line 2. This is different from the “metallic alloy particles” of claim 1 step (a) lines 3-5.
Claim Objection
Claims 1, 7, and 9 are objected to because of the following informalities:  
Claim 1 line 1 “free-standing”, claim 1 line 17 “freestanding” and “free-standing”, and claim 9 line 1 “free-standing” are the same word written two different ways. For consistency, the same word should be written the same way.  
Claim 7 lines 1-2 “the the infiltrant” is grammatically incorrect.
Appropriate correction is required.
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The metal alloy is limited to 90 wt% Cu and 10 wt% Sn (claim 25, lines 1-2) and Cu10Sn (claim 26 line 1). In applicant’s filed specification in page 8 para. 2 it states “an alloy which has a chemistry of 90 wt% Cu and 10 wt% Sn, hereinafter referred to as Cu10Sn” indicates that the alloys of claim 25 and 26 are the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 lines 1-2 “the metal alloy is greater than 70 wt. % Cu” fails to comply with the written description requirement. This claim is broader than what is supported by applicant’s specification. The only mention of “greater than 70 wt. % Cu” in applicant’s specification is in the paragraph spanning pages 7-8, where “Bronze is reference to alloys of copper and tin where copper is the primary component (>70%) and tin…”. Therefore, applicant only has support for the metal alloy being bronze with a primary component of greater than 70% Cu and Sn. 
Claim 27 lines 1-2 “the infiltrant has a low solubility in Fe at 1083°C of less than 9.0 atomic percent” fails to comply with the written description requirement. The only mention of solubility in Fe at 1083°C in applicant’s specification in on page 8 para. 2. “At 1083°C the solubilities of Cu in Fe, Fe in Cu, Sn in Fe, and Fe in Sn are only 3.2, 7.5, 8.4, and 9.0 atomic percent, respectively”. This teaching is in the context of criteria and issues when selecting an appropriate infiltrant. Applicant’s specification recites specific solubility values that are tied to specific pairs of elements, such that the recitation in claim 27 is not supported. 
Allowable Subject Matter
Claims 1-3, 5-7, 9, 19-22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or suggest a method for layer-by-layer formation of a free-standing metallic part comprising forming an article using metallic alloy particles comprising in wt% 17.0<Cr<22.0, 8.0<Mo<12.0, 2.0<B<5.0, 3.0<W<7.0, 0.5<C<2.0, 1.0<Mn<4.0, 1.0<Si<3.0, balance Fe via a binder jetting process, heating to cure the article with a porosity of 20 to 60%, sintering, then infiltrating to product a freestanding metallic part in combination with the remaining limitations recited in claim 1.
While the prior art teaches metal powder with a composition that reads on that claimed (Chang, CN 101812657 machine translation, 2:7, 9, 3:2, 13) and separately a process that reads on that claimed (Allen, Allen et al. “Three-dimensional printing of metal parts for tooling and other applications” Metal and Materials, Vol. 6, No. 6 (2000), pp. 589-594., abstract, 2. Implementation of 3DP Process to Make Injection Molding Tools, 2.1 Printing metal tools, 2.2 Densification of green parts), the prior art does not teach a process that reads on that claimed that also uses the claimed metal powder composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735